Case 1:19-cv-25045-JEM Document 93 Entered on FLSD Docket 08/03/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                       Case No: 1:19-CIV-25045-MARTINEZ/OTAZO-REYES

  Vicky Cornell, individually and in her capacity as
  the Personal Representative of the Estate of
  Christopher John Cornell a/k/a Chris Cornell,

         Plaintiffs,

         v.

  Soundgarden, a purported Washington General
  Partnership, Kim A. Thayil, Matt D. Cameron,
  Hunter Benedict Shepherd, Rit Venerus and Cal
  Financial Group, Inc.

        Defendants.
  __________________________________________/

                        PLAINTIFFS’ CROSS-NOTICE OF TELEPHONIC
                          DISCOVERY HEARING ON AUGUST 5, 2020

         Plaintiffs respectfully file this cross-notice of telephonic discovery hearing on August 5,

 2020 at 3:30 p.m. Plaintiffs intend to raise the following discovery issues at the hearing:

         1.      Plaintiffs seek a ruling that Soundgarden waived the right to challenge Plaintiffs’

  objections to RFP Nos. 80-84. Under the Local Rules, all discovery disputes must be presented

  to the Court within 30 days from the “objection to the discovery request that is the subject of the

  dispute.” S.D. Fla. L.R. 26.1(g)(1). Here, Plaintiffs objected to RFP Nos. 80-84 on March 30,

  2020. Further, in its April 11, 2020 letter, Soundgarden confirmed that, with respect to RFP Nos.

  80-84, “the Soundgarden Defendants only insist on the production of responsive files related to

  the seven ‘Unreleased Sound Recordings’ listed in the Complaint.”            Indeed, for months,

  Soundgarden’s unwavering position has been that all discovery should be limited to the seven

  Unreleased Sound Recordings. This was Soundgarden’s position as late as July 2, 2020, when it
Case 1:19-cv-25045-JEM Document 93 Entered on FLSD Docket 08/03/2020 Page 2 of 4



  served Amended Interrogatory Responses reiterating that any discovery beyond the seven

  Unreleased Sound Recordings “is not relevant to any party’s claim or defense[.]” By waiting

  until July 6, 2020 to flip-flop and demand the production of documents relating to other

  conspicuously unidentified songs, Soundgarden has waived its right to challenge Plaintiffs’

  objections.1

         2.      In the event the Court compels Plaintiffs to produce certain discovery, it should

  likewise compel the Soundgarden Defendants to produce discovery on the same issues, as

  Soundgarden has objected to producing the very discovery it seeks to compel from Plaintiffs.

  Specifically, the Soundgarden Defendants have repeatedly objected to discovery relating to: (a)

  songs other than the seven Unreleased Sound Recordings; and (b) the “I Am the Highway: A

  Tribute to Chris Cornell” charity concert. Plaintiffs agree that those topics are not currently

  relevant to the parties’ claims or defenses.2 But the Soundgarden Defendants now inconsistently

  seek to compel discovery from Plaintiffs on those exact topics. See ECF No. 91 at ¶ 1 (seeking

  to compel documents responsive to RFP Nos. 80-84 relating to other songs); & ¶ 3(b) (seeking to

  compel documents responsive to RFP Nos. 70-72 relating to the charity concert).             The

  Soundgarden Defendants cannot have it both ways. If the Court finds that Plaintiffs must

  produce discovery on these topics, it should compel the Soundgarden Defendants to do so as

  well. See, e.g., Plaintiffs’ Interrogatory Nos. 5-6, 8-9, and 12-14 (relating to other songs) &


  1
    Contrary to Soundgarden’s assertions (see ECF No. 91 at ¶ 1), the Counterclaim filed on May
  6, 2020 does not render Soundgarden’s challenge timely. As an initial matter, the Counterclaim
  expressly references the seven Unreleased Sound Recordings and does not identify any other
  songs. (See ECF No. 68, Countercl. at ¶ 50). Thus, discovery still is properly limited to the
  same seven songs listed in the Complaint. In any event, more than 30 days had already passed
  before Soundgarden filed the Counterclaim, and then Soundgarden waited another two months to
  raise this specific issue with Plaintiffs for the first time on July 6, 2020.
  2
   On July 15, 2020, Soundgarden voluntarily withdrew its charity concert claims after receiving a
  Rule 11 motion from Plaintiffs. (See ECF No. 90).



                                              Page | 2
Case 1:19-cv-25045-JEM Document 93 Entered on FLSD Docket 08/03/2020 Page 3 of 4



  Plaintiff’s Second Set of RFP Nos. 8-20 (relating to the charity concert).

         3.      The Soundgarden Defendants’ refusal to provide deposition dates for the named

  defendants Hunter Benedict Shepherd and Kim Thayil. Plaintiffs have repeatedly requested the

  availability of these parties (including on June 2, July 16, and August 1), but the Soundgarden

  Defendants have refused to provide available dates.

                       CERTIFICATE OF GOOD FAITH CONFERRAL

         Plaintiffs have complied with the pre-filing conference required by Southern District of

  Florida Local Rule 7.1(a)(3) with the Soundgarden Defendants.


  Dated: August 3, 2020
         Miami, Florida

  Respectfully submitted,

  PRYOR CASHMAN LLP                                  LAVELY & SINGER PROFESSIONAL
  Attorneys for Plaintiffs                           CORPORATION
  201 South Biscayne Boulevard, Suite 2700           Attorneys for Plaintiffs
  Miami, Florida 33131                               2049 Century Park East, Suite 2400
  Telephone: (786) 582-3010                          Los Angeles, CA 90067
  Facsimile: (786) 582-3004                          Telephone: 310-556-3501
                                                     Facsimile: 310-556-3615

  By: s/ James G. Sammataro                          By: s/ Martin D. Singer
  James G. Sammataro                                 Martin D. Singer
  Florida Bar No. 520292                             (admitted pro hac vice)
  jsammataro@pryorcashman.com                        mdsinger@lavelysinger.com
  Brendan S. Everman                                 David Jonelis, Esq.
  Florida Bar No. 68702                              (admitted pro hac vice)
  beverman@pryorcashman.com                          djonelis@lavelysinger.com




                                                Page | 3
Case 1:19-cv-25045-JEM Document 93 Entered on FLSD Docket 08/03/2020 Page 4 of 4



                                  CERTIFICATE OF SERVICE
         I hereby certify that on August 3, 2020 a copy of the foregoing Notice of Telephonic

  Hearing was filed electronically and served by mail on anyone unable to accept electronic filing.

  Notice of this filing will be sent by e-mail to all parties by operation of the court’s electronic

  filing system or by mail to anyone unable to accept electronic filing as indicated on the Notice of

  Electronic Filing. Parties may access this filing through the court’s EM/ECF System.


                                                            /s/ James G. Sammataro
                                                              James G. Sammataro




                                                Page | 4
